Franklin App. No. 99AP-1368.
This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. *1264Appellees have filed a motion to continue oral argument set for October 3, 2001.
It appears to the court that although appellees failed to designate counsel of record as required by S.Ct.Prac.R. 1(3), the notice of hearing in this case was addressed and sent to Marion H. Little, Jr., as counsel of record for appellees. Accordingly,
IT IS ORDERED by the court that the motion to continue oral argument be, and hereby is, denied.